Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1-6, 8-13, and 15-20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed January 3, 2022.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn at least because the additional elements of the claims integrate the abstract idea into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. recruiting or hiring activities).  Under Step 2A Prong 2, Examiner finds the additional elements of training and executing a collaborative filtering model to recommend value-generating behavior, as claimed, reflects an integration into a practical application because the additional elements reflect an improvement in the recommender system or a specific method of making job recommendations.  Accordingly the rejections are withdrawn.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendments to the claims because Weinstein does not teach training a machine learning model.  
Additionally, please note, Applicant makes the following assertions which are not persuasive for the following reasons.  First, Applicant asserts Weinstein does not teach using income generating behavior and spending data.  Examiner respectfully does not find this assertion persuasive because Weinstein explicitly discusses income generating behavior (i.e. job searches, viewing a job posting, applying to a job posted, saving specific job postings for future viewing, saving job searches, creating a job search agent, etc.), Col. 8, ll. 4-10 and explicitly discusses spending data (i.e. purchasing history, Col. 8, ll. 19-22).
Second, Applicant asserts Weinstein does not teach identifying patterns between spending behavior and income generating activity.  Examiner respectfully does not find this assertion persuasive because Weinstein uses the income generating behavior and spending data to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B which is within the scope of identifying patterns as claimed.
Third, Applicant asserts Weinstein cannot use a machine learning algorithm.  Examiner respectfully does not find this assertion persuasive because it is not clear why a machine learning algorithm could not be applied to Weinstein.  That is, it is not clear why the affinity matches in Weinstein could not use a machine learning algorithm.
Accordingly, the 102 rejections are withdrawn.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al, US Pat. No. 8,914,383, herein referred to as "Weinstein" further in view of Xue et al, US Pub. No. 2020/0151672, herein referred to as "Xue".
Regarding claim 1, Weinstein teaches:
a network interface configured to receive a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
and a processor (computing devices and servers, Col. 4, ll. 12-42 and Fig. 1)
configured to identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on consumption data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model);
identify income generating attributes and consumption attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accesses information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22),
and determine a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job),
where the collaborative filtering model receives the income generating attributes and the consumption attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern identified by the collaborative filtering model between the income generating attributes and the consumption attributes (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs),
wherein the processor is further configured to control the network interface to transmit the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
configured to train a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070] and Fig. 3)
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
Regarding claim 3, the combination of Weinstein and Xue teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the consumption attributes comprise value expending behavioral attributes of the user (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 4, the combination of Weinstein and Xue teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model by the processor comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 5, the combination of Weinstein and Xue teaches all the limitations of claim 4 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model by the processor further comprises ranking the recommended value- generating behaviors based on the income generating attributes and the consumption attributes of the user (job recommendations are ranked on based various attributes, Col. 8 l. 45 – Col. 9, l. 29).  
Regarding claim 7, the combination of Weinstein and Xue teaches all the limitations of claim 1 and Weinstein further teaches:
wherein the network interface is configured to transmit information about the recommended value-generating behavior to the user device via at least one of a webpage, an email, a text message, a page of a mobile application on the user device, and a phone call (webpage displaying job recommendations, Col. 7, ll. 45-67; Col. 9, ll. 32-43; and Figs. 4 and 5).  

Regarding claim 8, Weinstein teaches:
receiving a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on consumption data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model); 
identifying income generating attributes and consumption attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accesses information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22); 
determining a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job), 
where the collaborative filtering model receives the income generating attributes and the consumption attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern identified by the collaborative filtering model between the income generating attributes and the consumption attributes (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs); 
and transmitting the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
training a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070])
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
Regarding claim 10, the combination of Weinstein and Xue teaches all the limitations of claim 8 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the consumption attributes comprise value expending behavioral attributes of the user (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 11, the combination of Weinstein and Xue teaches all the limitations of claim 8 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 12, the combination of Weinstein and Xue teaches all the limitations of claim 11 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model further comprising ranking the recommended value-generating behaviors based on the income generating attributes and the consumption attributes of the user (job recommendations are ranked on based various attributes, Col. 8 l. 45 – Col. 9, l. 29).  
Regarding claim 14, the combination of Weinstein and Xue teaches all the limitations of claim 8 and Weinstein further teaches:
transmitting information about the recommended value-generating behavior to the user device via at least one of a webpage, an email, a text message, a page of a mobile application on the user device, and a phone call (webpages display job recommendations, Col. 7, ll. 45-67; Col. 9, ll. 32-43; and Figs. 4 and 5).  

Regarding claim 15, Weinstein teaches:
A non-transitory computer-readable medium storing instructions which when executed cause a computer to perform a method comprising (non-transitory computer-readable storage medium storing processor executable instruction, Col. 12, ll. 28-29): 
receiving a request from a user device (user accesses website via computing devices, see e.g. Col. 3, ll. 27-34; Col. 7, ll. 7-10; and Fig. 1); 
identify patterns between spending behavior and income generating activity via iterative execution of the collaborative filtering model on consumption data and income generating data of a community of users (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. income generating activity) and purchasing history (i.e. spending behavior), Col. 8, ll. 1-22, to make job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B; see also Col. 3, ll. 7-18; and Col. 6, ll. 10-17 noting job recommendations are based on activity of other users, which is within the scope of a collaborative filtering model); 
identifying income generating attributes and consumption attributes of a user associated with the user device based on behavior of the user captured over time (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accesses information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22); 
determining a recommended value-generating behavior for the user based on the community of users via execution of the collaborative filtering model (identifies and presents job recommendations to user, Col. 9, ll. 32-43 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17, which is within the scope of a collaborative filtering model; see also Figs. 4 and 5 showing suggested job), 
where the collaborative filtering model receives the income generating attributes and the consumption attributes of the user (accesses information related to user, Col. 7, ll. 22-34 and Fig. 3B, and accessed information includes job search, viewing job postings, and applying to jobs (i.e. productivity attributes) and purchasing history (i.e. consumption attributes), Col. 8, ll. 1-22)
and determines the recommended value-generating behavior based on a pattern identified by the collaborative filtering model between the income generating attributes and the consumption attributes (generates job recommendations, e.g. Col. 8, ll. 37-44 and Fig. 3B, and job recommendations are based on activity of other users, Col. 3, ll. 7-18; and Col. 6, ll. 10-17; see also Col. 5, ll. 1-13 discussing history logs); 
and transmitting the recommended value-generating behavior to the user device via a content channel between the server and the user device (displays job recommendations, e.g. Col. 7, ll. 1-6, Col. 9, ll. 32-43; see also Figs. 4 and 5 showing webpages displaying job recommendations).  
However Weinstein does not teach but Xue does teach:
training a collaborative filtering model to identify income generating activity via iterative execution of the collaborative filtering model (trains machine learning model that uses collaborative filtering techniques, ¶[0063], to generate job recommendations, ¶[0070])
execution of the trained collaborative filtering model (uses machine learning model to generate job recommendations, ¶[0070] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the job recommendations of Weinstein with the job recommendations based on a trained collaborative filtering model of Xue because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the recommendations of Weinstein would likely be improved by using a machine learning collaborative filtering technique, e.g. as taught by Xue, and accordingly would have modified the teachings of Weinstein to utilize a trained collaborative filtering model.
Regarding claim 17, the combination of Weinstein and Xue teaches all the limitations of claim 15 and Weinstein further teaches:
wherein the income generating attributes comprise value earning behavioral attributes of the user (accessed information includes current occupation and current job title, Col. 8, ll. 1-22), 
and the consumption attributes comprise value expending behavioral attributes of the user (accessed information includes purchasing history, Col. 8, ll. 1-22).  
Regarding claim 18, the combination of Weinstein and Xue teaches all the limitations of claim 15 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model comprises filtering employment positions performed by the community of users within a predetermined geographical distance of the user of the user device to generate a list of recommended value-generating behaviors for the user (job searches are based on geographical location, Col. 8, ll. 22-29; see also Fig. 4 showing search interface and Col. 8, ll. 1-22 discussing geographic location).  
Regarding claim 19, the combination of Weinstein and Xue teaches all the limitations of claim 18 and Weinstein further teaches:
wherein the execution of the trained collaborative filtering model further comprising ranking the recommended value-generating behaviors based on the income generating attributes and the consumption attributes of the user (job recommendations are ranked based on various attributes, Col. 8 l. 45 – Col. 9, l. 29).  

Claims 2, 6, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Xue in view of Modugu, US Pub. No. 2015/0112881, herein referred to as "Modugu".
Regarding claim 2, the combination of Weinstein and Xue teaches all the limitations of claim 1 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 6, the combination of Weinstein and Xue teaches all the limitations of claim 1 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor comprises applying different recommendation weights to employment positions that the other users have read versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have read" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have read" because submissions are part of the application process, ¶[0021], and those that are applying would have viewed the job postings).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.

Regarding claim 9, the combination of Weinstein and Xue teaches all the limitations of claim 8 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 13, the combination of Weinstein and Xue teaches all the limitations of claim 8 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor comprises applying different recommendation weights to employment positions that the other users have read versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have read" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have read" because submissions are part of the application process, ¶[0021], and those that are applying would have viewed the job postings).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to ranked based on hiring records, e.g. as taught by Modugu.

Regarding claim 16, the combination of Weinstein and Xue teaches all the limitations of claim 15 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model by the processor determines one or more recommended employment positions based on collaborative filtering of historical employment positions performed by the community of users (records are ranked based on number of hires, ¶[0022]).  
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to rank based on hiring records, e.g. as taught by Modugu.
Regarding claim 20, the combination of Weinstein and Xue teaches all the limitations of claim 15 and does not teach but Modugu does teach:
wherein the execution of the trained collaborative filtering model comprises applying different recommendation weights to employment positions that the other users have read versus employment positions that other users have successfully earned value from (hiring record is given a higher priority than the submissions, ¶[0022].  Please note, Examiner is construing the limitation "employment positions that the other users have read" as encompassing job postings or listings that have been viewed or clicked (and not necessarily thoroughly reviewed).  Examiner finds the submissions are within the scope of "employment positions that the other users have read" because submissions are part of the application process, ¶[0021], and those that are applying would have viewed the job postings).
Further, it would have been obvious at the time of filing to combine the job recommendations using machine learning of Weinstein and Xue with the ranking based on past hires of Modugu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized job seekers would be more interested in organizations with better records of hiring applicants and accordingly would have modified the teachings of Weinstein to ranked based on hiring records, e.g. as taught by Modugu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629